Gray, C. J.
By St. 1866, c. 174, § 5, the board of aldermen of Boston, upon the laying out, widening, discontinuing, grading or altering of a street, was authorized to assess betterments upon the abutting estates; and by § 7, “ any party aggrieved by the doings of the board of aldermen under this act shall have the like remedy, by petition for a jury or otherwise,” “ as in other cases of laying out, widening, discontinuance, change of grade or other alteration of streets in the county of Suffolk.”
By St. 1867, c. 224, the provisions of St. 1866, c. 174, were “ extended and made applicable to the city of Charlestown.” The effect of this statute was to confer jurisdiction under the betterment act upon the same tribunals or boards of officers which already had jurisdiction of laying out streets. In Charlestown, therefore, the city council, which by the city charter had the exclusive authority to lay out streets and ways, (and not the board of aldermen,) was vested with original jurisdiction to assess betterments. St. 1847, c. 29, § 2. Bay v. Aldermen of Springfield, 102 Mass. 310.
By the same rule of construction, the petition for a jury of any person aggrieved by such assessment by the city council of Charlestown should have been presented to the county commissioners, being the tribunal which in the county of Middlesex, as in all the other counties except Suffolk and Nantucket, had jurisdiction of like petitions in cases of laying out streets and ways and not to the Superior Court, which had at that time no similar jurisdiction anywhere in the Commonwealth except in Boston, and there only because there were no county commissioners in Suffolk, *418It may be added that even in Suffolk, except in Boston, such petitions must have been presented, not to the Superior Court, but to the county commissioners of Middlesex. Gen. Sts. c. 10, §§ 6, 7; c. 17, §§ 32-35; c. 43, §§ 77-80.
The Superior Court, therefore, rightly, held that it had no jurisdiction of these petitions. The St. of 1871, e. 382, § 7, authorizing similar petitions to be presented to the Superior Court in each county, can have no retrospective effect.
Judgments, dismissing petitions, affirmed.